      Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


MATTHEW RUDAVSKY,                      :
                                       :
          Plaintiff,                   :
                                       :
          v.                           :     Case No. 2:18-cv-25
                                       :
CITY OF SOUTH BURLINGTON;              :
CHRISTOPHER BATAILLE;                  :
                                       :
          Defendants.                  :

                          OPINION AND ORDER

                       (ECF Nos. 140, 141, 154)

     Plaintiff Matthew Rudavsky (“Rudavsky” or “Plaintiff”)

brings this action claiming that he was assaulted by a police

officer (“Bataille”) while in the custody of the South

Burlington Police Department. On May 11, 2021, this Court issued

an opinion and order granting in part and denying in part

various motions for summary judgment. ECF No. 139. Rudavsky then

moved for partial reconsideration of this order, arguing that

the Court should not have granted summary judgment on Count X, a

claim of vicarious liability against the City of South

Burlington (“City” or “South Burlington”). ECF No. 140. Rudavsky

argued that the Court ignored controlling law by failing to cite

or discuss Zullo v. State, 2019 VT 1, 209 Vt. 298, 205 A.3d 466

[hereinafter “Zullo”]. Three days later, Rudavsky filed a motion

to amend his complaint, proposing to add on “Count XI”, which
        Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 2 of 7



would clarify liability for the City of South Burlington and

Bataille for violations of Article 11 of the Vermont

Constitution. ECF No. 141. After subsequent briefings, South

Burlington has also filed a motion asking for leave to file a

sur-reply to the two motions filed by Rudavsky. ECF No. 154.

       For the reasons set forth below, the Court denies all three

motions.

  I.     Motion to Reconsider

       “The standard for granting [a motion for reconsideration]

is strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data that

the court overlooked - matters, in other words, that might

reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995). Such a motion “is not a vehicle for relitigating old

issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at

the apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012) (internal quotation marks and

citation omitted).

        The Court finds that Zullo is not controlling law that

this Court overlooked, because Rudavsky inadequately pled the

Article 11 claim he now attempts to assert against the City. The

fact that Rudavsky brought up the possibility of a direct claim

                                      2
      Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 3 of 7



against South Burlington under Article 11 of the Vermont

Constitution for the first time at oral arguments on April 26,

2021, and even then did so in only a few sentences before moving

on to the arguments about Zullo discussed in the briefs

(subjective intent) is a huge issue. In fact, Rudavsky barely

addressed municipal immunity for Count X in his briefing. For

Plaintiff to now say that no defendant argued that his complaint

failed to give adequate notice of the Article 11 claims against

it is disingenuous, when even Rudavsky admits that he did not

originally plead a claim against the City for Vermont

constitutional violations because such a claim did not exist at

the time of his complaint. The municipal defendants argued at

summary judgment that they did not know what claims the City was

supposedly vicariously liable for, but that it was entitled to

municipal immunity. Rudavsky chose to respond to that argument

by citing Doe v. Forrest, 176 Vt. 476, 853 A.2d 48, 2004 VT 37

(2004). Rudavsky did not brief Zullo in the context of vicarious

liability / Count X. The Court did not address a vicarious

liability claim of a Vermont constitutional violation under

Count X because neither the issue, nor the claim, was clearly

raised in the briefs.1 Presumably this is why Rudavsky has moved

for leave to amend his complaint.


1 Rudavsky did raise Zullo in the context of arguing that a claim
under the Vermont Constitution against Bataille for excessive
                                    3
        Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 4 of 7



     Now, at this late stage, Plaintiff is trying to make two

arguments: (1) that Zullo is controlling law that this Court

overlooked, and (2) that he filed a claim of vicarious liability

for a Vermont constitutional violation under Article 11, such

that Zullo applies to his claims. The Court held in its order

granting summary judgment on Count X that Rudavsky had failed to

fully address or support his claims, and thus had forfeited

them. Even if the Court were to reconsider its order with regard

to the municipal immunity issue, Count X still would not plead a

Zullo Article 11 vicarious liability claim. The Court would also

have to grant the motion to amend the complaint.

  II.    Motion to Amend.

     Rule 15(a) provides that a court “should freely give leave

[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

A district court has discretion to deny leave to amend “for good

reason, including futility, bad faith, undue delay, or undue

prejudice to the opposing party.” McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 200 (2d Cir. 2007). Rule 16(b) provides

that scheduling orders “must limit the time to . . . amend the

pleadings.” Fed. R. Civ. P. 16(b)(3)(A). Once entered, a

scheduling order may be modified only for “good cause.” Fed. R.

Civ. P. 16(b)(4). “Where a scheduling order has been entered,



force would be more expansive, and the Court denied summary
judgment on this claim.
                                      4
      Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 5 of 7



the lenient standard under Rule 15(a), which provides leave to

amend ‘shall be freely given,’ must be balanced against the

requirement under Rule 16(b) that the Court’s scheduling order

‘shall not be modified except upon a showing of good cause.’”

Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2000)

(quoting Fed. R. Civ. P, 15 and 16). “A finding of good cause

depends on the diligence of the moving party.” Id.

     The Modified Discovery Schedule / Order in this case states

in relevant part that “[a]ll motions, including summary judgment

motions, but excluding motions relating to the conduct of the

trial, shall be filed on or before October 15, 2020.” ECF No. 96

at 1. As Defendants point out, “[i]f Plaintiff had properly

pleaded the Article 11 claim or even advanced the issue in his

prior motion practice, then the Defendants would have had the

opportunity to brief appropriately the availability of an

Article 11 claim in the excessive force context and this Court

would have had the benefit of properly focused argument and

briefing before the dispositive motions deadline passed and

discovery was completed.” ECF No. 148 at 13. Although Plaintiff

claims that new discovery would not be necessary for the

proposed Count XI, the Court finds that the late request for

amendment shows a lack of due diligence on the part of Rudavsky.

As stated above, the Zullo opinion was handed down in January

2019, and the dispositive motions deadline was not until October

                                    5
      Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 6 of 7



15, 2020. Plaintiff moved to amend on June 6, 2021. ECF No. 141.

This motion was untimely. See Werking v. Andrews, 526 Fed. Appx.

94, 96 (2d Cir. 2013) (summary order) (“There is no dispute that

Werking’s motion to amend was untimely. He filed it

approximately eight months after the deadline set by the

district court (and over a year after he filed his original

complaint). Therefore, he is required to show good cause for his

failure to propose the amendment earlier in the proceedings.”).

The timing of the Zullo opinion thus does not demonstrate good

cause. See Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D.

193, 197 (S.D.N.Y. 2014) (“To show good cause, a movant must

demonstrate diligence before filing her motion, such that

despite the movant’s effort, the deadline to amend the pleadings

could not have been reasonably met.”).

     Plaintiff argues that under Vermont notice pleading,

Defendants were aware of the Article 11 claim and that his

current motion to amend is merely a motion to clarify the

complaint. The Court is not persuaded, especially given the fact

that the complaint, the motion for summary judgment briefings,

and a full hearing on those briefings were all before the Court

when it ruled on Defendants’ summary judgment motions, and even

the Court itself did not understand Plaintiff to be making a

vicarious liability claim for violating Article 11 under Zullo

against the municipality.

                                    6
        Case 2:18-cv-00025-wks Document 156 Filed 08/31/21 Page 7 of 7




  III. Motion for Leave to File a Sur-Reply.

     South Burlington has filed a motion asking the Court for

leave to file a sur-reply to address two new arguments: (1)

Plaintiff’s novel abandonment argument and ethics argument, and

(2) Plaintiff’s affidavit submitted pursuant to Local Rule

7(a)(7). The Court does not find Plaintiff’s abandonment

argument persuasive, nor does the Court need further

clarification on the affidavit submitted by Plaintiff, which has

since been corrected. The Court therefore denies the motion to

address these issues in a sur-reply.

  IV.    Conclusion

     For the reasons set forth above, the Court denies

Plaintiff’s Motion for Partial Reconsideration (ECF No. 140),

Plaintiff’s Motion to Amend Complaint (ECF No. 141) and the

City’s Motion for Leave to File a Sur-Reply (ECF No. 154).



     DATED at Burlington, in the District of Vermont, this 31st

day of August, 2021.

                                    /s/ William K. Sessions III
                                    William K. Sessions III
                                    U.S. District Court Judge
